DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
The Office has carefully considered Applicant’s amendments and accompanying remarks filed with the RCE.  The pending claims at this time are 1-2,4-5,7-8,21-27 and 31-36, all of which stand rejected. Applicant’s remarks state that claim 28 is alive, but it is fact cancelled. 
As applicant has modified the claims the previously applied prior art rejections are now withdrawn and new rejections are set forth below. It should be noted that Applicant’s traversal was that the combination references of Mattesky and Boorsma do not teach a film of polyurethane to be placed on the nitrile coating in the crotch; Applicant is not claiming a film but a coating blend.  The rejection being made below is stronger rejection, that is why the previously made ones are being withdrawn at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 25, Applicant desires –“wherein the at least one silkscreen-printed polymeric reinforcement layer comprises a non-aqueous polyurethane material silkscreen-printed on the glove in an amount sufficient to enhance grip in wet and oily environments and effective to strengthen the thumb crotch, wherein the silkscreen-printed polymeric reinforcement layer covers a limited area configured to reinforce the thumb crotch”
It is unclear as to what are the metes and bounds of a sufficient amount?
All dependent claims from 1 and 25 are objected to as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-5,7-8,21-27 and 31-36 is/are rejected under 35 U.S.C. 102(a 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPUB 20130305430A1 issued to Tomono.


Regarding modified Claim 1, where Applicant seeks that the a supported glove having at least one silkscreen- printed polymeric reinforcement, the supported glove comprising: a fabric liner in a shape of a glove comprising an index finger, a middle finger, a ring finger, a little finger, a thumb, a palm side, a backhand side and a cuff; a first polymeric coating comprising a nitrile butadiene material adhered to at least a portion of the fabric liner; and a at least one silkscreen-printed polymeric reinforcement layer disposed on a portion of at least one of the first polymeric coating, and disposed on and over a thumb crotch defined by a region between the index finger and the thumb as reinforcement, wherein the at least one silkscreen-printed polymeric reinforcement layer comprises a non-aqueous polyurethane material silkscreen-printed on the glove in an amount sufficient to enhance grip in wet and oily environments and effective to strengthen the thumb crotch, wherein the silkscreen-printed polymeric reinforcement layer covers a limited area configured to reinforce the thumb crotch: Applicant’s is directed to the teachings of Tomono who teaches making a glove, which has a glove body made from fibers (equivalent to Applicant’s fabric liner)  and a plurality of convexities fixed at least on the palm side area of the external surface of the glove body, the convexities comprising a base material made of a rubber or a resin, and a filler contained in the base material [abstract]; the glove has the distinct shape of a hand, ie. having fingers and a thumb [see figures 1 and 3]; atop the liner is a first coating of nitrile butadiene rubber [see 0020 and 0057-0069] and then an additional coating [see 0001, 0057-0069] which can be the same, a blend and can be solvent based polyurethane.  The instant reference provides the latitude that the solvent may be an organic solvent and in the case is the principal component of the base resin and 
	Regarding modified Claim 2, where Applicant now seeks that the supported glove of claim 1, further comprising at least one silkscreen-printed polymeric reinforcement layer disposed on at least one additional finger crotch between any two adjacent fingers;   Applicant is directed to 0007-0015, where the instant references teaches the placement of the polymeric reinforcement which includes the convexities are not formed is provided at sites corresponding to proximal interphalangeal joints on the surface of the palm side of the extended portion.
	Regarding modified Claim 4, where Applicant seeks that the supported glove of claim 1, wherein the at least one silkscreen-printed polymeric reinforcement layer is disposed on the thumb crotch and directly on a part of the fabric liner; Applicant is directed to 0007-0015, where the instant references teaches the placement of the polymeric reinforcement which includes the thumb crotch.  
	Regarding modified Claim 5, where Applicant seeks that the supported glove of claim 1, wherein 90 to 100% of the silkscreen-printed polymeric reinforcement layer consists of a non-aqueous polyurethane material; Applicant is directed to 0057 where the instant reference teaches the use of polyurethane based resin, as the reference does not teach the use of water the limitation is met.#1049978 RESPONSE TO FINAL OFFICE ACTION MAILED AUGUST 20, 2020 S/N: 15/245,394 Page 3 of 8 ATTY. DKT. NO.: A0392  
	Regarding modified Claim 7, where Applicant seeks that the supported glove of claim 1, wherein the silkscreen-printed polymeric reinforcement layer comprises a thermosetting polymeric material: Applicant is directed to 0057 of the instant reference where many of the elastomers listed are thermoset.

	Regarding modified Claim 21, where Applicant seeks that the supported glove of claim 1, wherein the at least one silkscreen-printed polymeric reinforcement layer comprises an elliptical shape; Applicant is directed to the instant reference of Tomono at 0013 teaches that the convexities may have any desirable shape then at 0070 shows various shapes such as spherical shape, a semi-spherical shape, a cubic shape, a needle shape, a rod shape, a spindle shape, a plate shape, a scale shape, a fiber shape, and the like may be used. Alternatively, a skilled artisan would have found it obvious to chosen any specific shape motivated by what was aesthetically pleasing or perhaps to add a logo or imprint.  
	Regarding modified Claim 22, where Applicant seeks that the supported glove of claim 1, wherein the at least one silkscreen-printed polymeric reinforcement layer comprises a saddle shape; Applicant is directed to the instant reference of Tomono at 0013 teaches that the convexities may have any desirable shape then at 0070 shows various shapes such as spherical shape, a semi-spherical shape, a cubic shape, a needle shape, a rod shape, a spindle shape, a plate shape, a scale shape, a fiber shape, and the like may be used. Alternatively, a skilled artisan would have found it 
	Regarding modified Claim 23. (Currently Amended) The supported glove of claim 1, wherein a further the at least one silkscreen-printed polymeric reinforcement is disposed on a backhand side and a palm side: Applicant is directed to figures 1 and 3.  
	Regarding modified Claim 24. (Currently Amended) The supported glove of claim 1, wherein the at least one silkscreen-printed polymeric reinforcement layer comprises an elliptical shape that is 0.5 to 5.0mm in thickness ; Applicant is directed to the instant reference of Tomono at 0013 teaches that the convexities may have any desirable shape then at 0070 shows various shapes such as spherical shape, a semi-spherical shape, a cubic shape, a needle shape, a rod shape, a spindle shape, a plate shape, a scale shape, a fiber shape, and the like may be used. Alternatively, a skilled artisan would have found it obvious to chosen any specific shape motivated by what was aesthetically pleasing or perhaps to add a logo or imprint.   Regarding the thickness see 0051-0053.#1049978 RESPONSE TO FINAL OFFICE ACTION MAILED AUGUST 20, 2020 S/N: 15/245,394 Page 4 of 8 ATTY. DKT. NO.: A0392  
	Regarding modified Claim 25. (Currently Amended) A supported glove having at least one silkscreen- printed polymeric reinforcement, the supported glove comprising: a fabric liner in a shape of a glove comprising an index finger, a middle finger, a ring finger, a little finger, a thumb, a palm side, a backhand side and a cuff; a first cured polymeric coating comprising a nitrile butadiene material adhered to at least a portion of the fabric liner; and at least one cured silkscreen-printed polymeric reinforcement layer disposed on a portion of at least one of the first cured polymeric coating, and disposed on and over a thumb crotch defined by a region between the index finger and the thumb 
	Regarding modified Claim 26. (Currently Amended) The supported glove of claim 25, further comprising at least one additional cured silkscreen-printed polymeric reinforcement layer disposed on at least one finger crotch between any two adjacent fingers;  Applicant is directed to 0007-0015, where the instant references teaches the placement of the polymeric reinforcement which includes the convexities are not formed is provided at sites corresponding to proximal interphalangeal joints on the surface of the palm side of the extended portion.
.  	Regarding modified Claim 27 where Applicant seeks that the supported glove of claim 25, wherein the at least one cured silkscreen-printed polymeric reinforcement layer is disposed on the thumb crotch and directly on a part of the fabric liner; Applicant is directed to 0007-0015 and figures 1 and 3, where the instant reference teaches that the reinforcement can be applied to very specific areas such as the thumb crotch and the placement of the polymeric reinforcement which includes the convexities are not formed is provided at sites corresponding to proximal interphalangeal joints on the surface of the palm side of the extended portion.

	Regarding modified Claim 32, where Applicant seeks that the supported glove of claim 1, wherein the silkscreen-printed polymeric reinforcement layer comprises an open-celled foam comprising 15-50% volumetric air content; Applicant is directed to 0073-0077for the use of foams and then 0077 for the recitation on the volumetric content.  
	Regarding modified Claim 33, where Applicant seeks that the supported glove of claim 1, wherein the silkscreen-printed polymeric reinforcement layer comprises closed-celled foam; Applicant is directed to for the use of foams and then 0073 for the recitation that they are closed.  
	Regarding modified Claim 34, where Applicant seeks that the supported glove of claim 1, wherein the at least one silkscreen-printed polymeric reinforcement layer is disposed within a thumb crotch having a major axis of approximately 50 mm in a length that runs longitudinally along the thumb crotch and a minor axis of approximately 30 mm in a second length, transverse to the major axis: Applicant is directed to 0042, where the average thickness of the glove body, the instant reference does not teach a major axis of approximately 50 mm in a length that runs longitudinally along the thumb crotch In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed thickness is critical and has unexpected results. In the present invention, one would have been motivated to optimize the number of penetrations motivated by the desire to provide a product with the desired flexibility and wear ability as shown by the instant teachings of Tomono. 
	It should be noted that choosing the thickness is a result effective variable. Tomono teaches the thickness of the glove and it would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention Tomono with wherein the at least one silkscreen-printed polymeric reinforcement layer is disposed within a thumb crotch having a major axis of approximately 50 mm in a length that runs longitudinally along the thumb crotch and a minor axis of approximately 30 mm in a second length, transverse to the major axis, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the gloves flexibility all while being protective in nature. 
	Regarding Claim 35, where Applicant now seeks that the supported glove of claim 1, wherein the at least one silkscreen-printed polymeric reinforcement layer comprises chain extender, carbon black, and thickener; Applicant is direct to 0061, 0062, 0069, 0095 where the examples of thickening agents, fillers etc. are used.  
	Regarding Claim 36, where Applicant now seeks that the supported glove of claim 1, wherein the one silkscreen-printed polymeric reinforcement layer is disposed entirely within a thumb crotch defined by a region between the index finger and the thumb: Applicant is directed to the figures 1 and 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The French reference hyperlink is provided for review which teaches the use of silk screen printing on gloves with polyurethane and silicon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP